                                                  Case 2:20-cv-01110-DLR Document 1 Filed 06/05/20 Page 1 of 5




                                          1 Lewis Roca Rothgerber Christie LLP
                                              201 East Washington Street, Suite 1200
                                              Phoenix, AZ 85004-2595
                                          2   John C. West – 007233
                                              Direct Dial: 602.262.5781
                                          3   Email: jwest@lrrc.com
                                              Jennifer Lee-Cota – 033190
                                          4   Direct Dial: 602.262.5368
                                              Email: jleecota@lrrc.com


                                          5 Attorneys for Defendant
                                          6                                            UNITED STATES DISTRICT COURT
                                          7                                                DISTRICT OF ARIZONA
                                          8 Chandler Therapy Clinic; and Dr. Chris                            No.
                                            Komarnisky,
                                          9
                                                               Plaintiffs,                                     NOTICE OF REMOVAL
                                         10
201 East Washington Street, Suite 1200




                                            vs.
                                         11
                                            Cigna HealthCare of Arizona, Inc.,
                                         12
                                                               Defendant.
Phoenix, AZ 85004-2595




                                         13
                                         14               Defendant Cigna HealthCare of Arizona, Inc. (“Cigna”) submits this Notice of
                                         15 Removal of the above-entitled action from the Maricopa County Justice Court of the
                                         16 State of Arizona to the United States District Court for the District of Arizona,
                                         17 pursuant to 28 U.S.C. §§ 1331, 1441(a) and (b), and 1446, and state as follows:
                                         18               1.          The Complaint alleges improper denial of benefits relating to outpatient
                                         19 physical therapy services and seeks to recover unpaid benefits.
                                         20               2.          This is a civil action in which this Court has original jurisdiction under
                                         21 28 U.S.C. § 1331, 29 U.S.C. § 1132(a) and may be removed to this Court pursuant to
                                         22 28 U.S.C. § 1441(a) in that it arises under the Employee Retirement Income Security
                                         23 Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001, et. seq.
                                         24               3.          On May 8, 2020, Cigna was served through the CT Corporation System
                                         25 with a Summons and Complaint, in the case entitled Chandler Therapy Clinic, et al. v.
                                         26 Cigna HealthCare of Arizona, Inc., Maricopa County Justice Court Case No. CC2020-
                                         27 071091SC. A true and complete copy of the Summons and Complaint are attached
                                         28 hereto as Exhibits A and B.

                                              111331248.2
                                                 Case 2:20-cv-01110-DLR Document 1 Filed 06/05/20 Page 2 of 5




                                          1            4.   No other pleadings have been filed by the Plaintiffs in this action except
                                          2 those filed with this Court accompanying this Notice of Removal.
                                          3            5.   This Notice of Removal is timely filed with the District Court, as it is

                                          4 being filed within thirty (30) days after receipt of the Complaint by Cigna on May 8,
                                          5 2020, which is the document that provides the basis for removal. Anderson v. State
                                          6 Farm Mutual Automobile Insurance Company, 917 F.3d 1126 (9th Cir. 2019).
                                          7                                      Basis for Removal
                                          8            6.   Removal of this case is proper because this suit arises under the laws of

                                          9 the United States. This Court has original jurisdiction pursuant to 28 U.S.C. § 1331
                                         10 and 29 U.S.C. § 1132(e) because the claims raised are governed and completely
201 East Washington Street, Suite 1200




                                         11 preempted by ERISA. Congress granted exclusive jurisdiction to the District Courts
                                         12 for actions brought under 29 U.S.C. § 1132(a) to recover benefits due under the terms
Phoenix, AZ 85004-2595




                                         13 of an ERISA plan or to enforce rights under an ERISA plan. 29 U.S.C. § 1132(e)(1).
                                         14 Further, 29 U.S.C. § 1132(f) provides:
                                         15                 [T]he district courts of the United States have jurisdiction,
                                                            without respect to the amount in controversy or the
                                         16                 citizenship of the parties, to grant the relief provided for in
                                                            subsection (a) of this section in any action.
                                         17
                                         18            7.   The Complaint alleges that Plaintiffs provided medical service to patient

                                         19 J.B. and demands payment for those services. J.B. is a participant and beneficiary in
                                         20 an employee welfare benefit plan sponsored by TMP International, LLC known as the
                                         21 TMP International, LLC Open Access Plus Plan (the “Plan”).
                                         22            8.   The Plan is funded by TMP International, LLC and administered by

                                         23 Cigna Health and Life Insurance Company to provide specific health care benefits to
                                         24 its eligible employees and dependents. The plan is an “employee welfare benefit plan”
                                         25 as defined under ERISA.
                                         26            9.   The Complaint alleges Cigna failed to pay benefits due under the health

                                         27 plan issued or administered by Cigna for outpatient physical therapy services rendered
                                         28 to J.B.

                                              111331248.2                                   2
                                                 Case 2:20-cv-01110-DLR Document 1 Filed 06/05/20 Page 3 of 5




                                          1            10.   Plaintiffs’ claims are rooted in the Plan itself and represent the Plaintiffs’
                                          2 attempt to recover benefits alleged to be due under the Plan.
                                          3            11.   The Plaintiffs’ claims are completely preempted and properly removed to

                                          4 this Court as the claims, at bottom, seek recovery of benefits under the Plan and require
                                          5 the interpretation and application of Plan terms.
                                          6            12.   The civil enforcement provisions of ERISA provide the exclusive vehicle

                                          7 for actions to recover benefits under an ERISA plan. Pilot Life Ins. Co. v. Dedeaux,
                                          8 481 U.S. 41 (1987); Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987).
                                          9 ERISA’s civil enforcement mechanism has “such extraordinary preemptive power that
                                         10 it converts an ordinary state common law claim into a federal one for purposes of the
201 East Washington Street, Suite 1200




                                         11 well-pleaded complaint rule.” Aetna Health Ins Co., v. Davila, 542 U.S. 200, 209
                                         12 (2004).
Phoenix, AZ 85004-2595




                                         13            13.   The Supreme Court established a two-prong test for complete preemption

                                         14 under ERISA, 28 U.S.C. § 1132(a), in Aetna Health, Inc. v. Davila, 542 U.S. at 210.
                                         15 Pursuant to that test, a state law cause of action is completely preempted if (1) “an
                                         16 individual at some point in time could have brought [the] claim under ERISA
                                         17 § 502(a)(1)(B),” and (2) “there is no other independent legal duty that is implicated by
                                         18 a defendant’s actions.” Id.
                                         19            14.   The first prong of the Davila test is satisfied because “an individual at

                                         20 some point in time could have brought [the] claim under ERISA § 502(a)(1)(B).”
                                         21 Specifically, the plan beneficiary could have brought the claim under 29 U.S.C.
                                         22 § 1132(a)(1)(B), asserting that the Plan wrongfully denied him benefits.
                                         23            15.   The second prong is satisfied because there is no duty implicated by

                                         24 Cigna’s action except for the alleged wrongful failure to pay benefits under the Plan.
                                         25            16.   The Plaintiffs’ state-law causes of action and relief are preempted as

                                         26 improperly duplicating, supplementing and supplanting the ERISA civil enforcement
                                         27 remedies and in accordance with ERISA § 502(a), these claims fall under ERISA and
                                         28 are thereby completely preempted. See Davila, 542 U.S. at 209.

                                              111331248.2                                    3
                                                 Case 2:20-cv-01110-DLR Document 1 Filed 06/05/20 Page 4 of 5




                                          1            17.   Cigna reserves the right to amend or supplement this Notice of Removal.
                                          2            18.   The undersigned attorney certifies that he has caused a copy of the

                                          3 original Notice of Removal to be filed with the Maricopa County Justice Court of
                                          4 Arizona.
                                          5            WHEREFORE, Cigna respectfully requests this Court to assume jurisdiction

                                          6 over the cause herein, as provided by law.
                                          7            RESPECTFULLY SUBMITTED this 5th day of June, 2020.

                                          8                                         LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                          9
                                                                                    By:    s/John C. West
                                         10                                                John C. West
201 East Washington Street, Suite 1200




                                                                                           Jennifer Lee-Cota
                                         11                                                201 East Washington Street, Suite 1200
                                                                                           Phoenix, AZ 85004
                                         12                                                Attorneys for Defendant
Phoenix, AZ 85004-2595




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                              111331248.2                                 4
                                                 Case 2:20-cv-01110-DLR Document 1 Filed 06/05/20 Page 5 of 5




                                          1                                CERTIFICATE OF SERVICE
                                          2            I hereby certify that on June 5, 2020, I electronically transmitted the attached

                                          3 document to the Clerk’s office using the CM/ECF System for filing and served the
                                          4 attached document by e-mail on the following, who is not a registered participant of
                                          5 the CM/ECF System:
                                          6            Chris Komarnisky – drchriskom@gmail.com

                                          7
                                          8                                              By:    s/Ashly White

                                          9
                                         10
201 East Washington Street, Suite 1200




                                         11
                                         12
Phoenix, AZ 85004-2595




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                              111331248.2                                   5
